Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

The Claims 9 and 17 are Canceled Claims.
The Claims 1-8, 10-16, and 18-20 are no longer Rejected under 101 Rejection.
The Claims 1-8, 10-16, and 18-20 are Rejected under 35 USC §103 Rejection.

Remarks
Applicant’s arguments, filed (23 January 2021), with respect to pending claims 1-8, 10-16 and 18-20 have been fully considered and they are persuasive regarding 35 USC § 101 rejection. 
All claims stand and fall together under the following argument(s).
See below rejection for full detail and specifically following argument(s):

Claim Analysis – 35 USC § 101
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. 
In particular, in the Prong 1 analysis claims 1, 12 and 20 appear to contain an abstract idea as a mathematical calculation and/or mental process.  However, even if these claims are interpreted as having an abstract idea, in the Prong 2 analysis the claims are 
Thus claims 1, 12 and 20 are deemed patent eligible under 35 USC 101. 
Dependent claims 2-8, 10, 11, 13-16, 18 and 19 are eligible under 35 USC 101 to being dependent on claims 1, 12 and 20. 

Regarding the 35 USC § 103 Rejection:
A new grounds of rejection is made below in view of newly found prior art Skilling (Pat.5910655). See below rejection for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, 10-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu “Deconvolution in mass spectrometry based proteomics” in view of Skilling (Pat.5910655) and Cerda (US Pub.20140045273).

Regarding Claim 1, Xu “Deconvolution in mass spectrometry based proteomics” disclose a computer-implemented method for generating neutral mass spectrum, the method comprising:
     receiving, a mass-to-charge ratio data set for the molecule, wherein the mass-to- charge ratio data set includes a plurality of mass-to-charge peaks (Fig. 2) corresponding to a plurality of ions or fragments of the molecule, wherein at least some of the plurality of mass-to-charge peaks are separated by one or more spacing values;
     accessing, a listing including a plurality of mass delta values (para 2.2, where tandem mass spectrometric analysis to obtain sequence information; 2.2.1, where collection of spectral peaks in MS/MS spectra), wherein each mass delta values corresponds to a mass of a constituent of the molecule (Fig. 3, theoretical molecular weights for these species);
comparing, the mass-to-charge ratio data to the plurality of mass delta values to determine one or more estimated charges of the plurality of ions or fragments of the molecule (Fig. 2, Page 766, para 2.2.1, col. 1, lines 11-19, where base peak detection and m/z value matching between theoretical and measured peaks with varied charge states... the THRASH subtraction strategy in the deconvolution process was also used in the Isoconv algorithm.9,25); (pages 767 and 768 and para 3.1; Deconvolution in data- dependent acquisition, where Wang et al proposed a probabilistic matching model ... compare with other database search methods), wherein the comparing includes determining an integer, k, (Page 768, Fig. 3 (D), where mass is 471,060 (is integer of charges Fig. 3, # (B), charges 50+, 49+, 48+ for orange peak) and 515, 650kDA) corresponding to at least one of the mass delta values divided by the one or more 
generating a neutral mass spectrum based at least in part on the estimated one or more charges (Fig. 3, (D) deconvoluted, the picks 471,060 and 515,650 corresponds to the neutral mass spectrum). 

Xu does not disclose a processor;

    iteratively estimating the charges for the plurality of ions or fragments of the molecule by assigning an initial probability to each of a plurality of charge states each of the plurality of ions or fragments, modifying the initial probabilities of the charge states based on the mass delta value and calculating an estimated mass for each of the plurality of ions or fragments of the molecule based on the one or more estimated charges.
Skilling disclose iteratively estimating the charges for the plurality of ions or fragments of the molecule by assigning an initial probability to each of a plurality of charge states each of the plurality of ions or fragments (Col. 2, lines 59-65 and Col. 3, lines 53-55, where b. assigning a prior probability distribution to the said list of possible constituents, e.g., assigning an initial probability), modifying the initial probabilities of the charge states and calculating an estimated mass for each of the plurality of ions or fragments of the molecule based on the one or more estimated charges (Col. 3, lines 60-63, where e. defining a posterior probability distribution by using probability calculus to compare the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to estimate the charges for the plurality of ions or fragments of the molecule, including modifying the initial probabilities of the charge states as taught by Skilling in the Xu method in order to better identify unknown components in spectrometry data and identify unknown molecular weights of the chemical components. 

Cerda (US Pub.20140045273) discloses the processor (para [0013], where processor of a computing device; para [0019], where a system including a processor). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide processor, as taught by Cerda in the Xu in order to faster calculate the mathematical data.

Regarding Claim 2, Xu disclose the method of claim 1, wherein the one or more estimated charges comprises a first estimated charge, the further comprising:
     comparing a second estimated charge of the plurality of ions or fragments of the molecule with the first estimated charge, wherein the second estimated charge is estimated based on a deconvolution calculation that does not rely on the mass delta value (Fig. 2, Page 766, para 2.2.1, Col. 1, lines 11-19, where base peak detection and m/z value matching between theoretical and measured peaks with varied charge 9.25); and
     further wherein generating the neutral mass spectrum comprises generating the
neural mass spectrum based on the one or more estimate charges and the second estimated charge(Fig. 3, (D) deconvoluted, the picks 471,060 and 515,650 corresponds to the neutral mass spectrum). 

Regarding Claim 3, Xu disclose the method of claim 2, wherein the second estimated charge is estimated based on determining integer ratios among mass-to-charge peaks corresponding to differently charged ions or fragments of the same mass ( one mass is equal 471,060 corresponds to the Fig. 3, # (B), charges 50+, 49+, 48+ (different charge ion) for orange peak and another mass is equal 515, 650kDA corresponds to the 51+, 50+ and 49+ green(different charge ion) on the (B)).

Regarding Claim 4, Xu disclose the method of claim 2, wherein the second estimated charge is estimated based on a mass difference the plurality of ions or fragments of the molecule due to mass differences of atomic isotopes (Fig. 2, Page 766, para 2.2.1, col. 1, lines 11-19, where base peak detection and m/z value matching between theoretical and measured peaks with varied charge states).

Regarding Claim 5, Xu disclose the method of claim 1, further comprising generating the listing of the plurality of mass delta values based on input from a user (para 2.2, where tandem mass spectrometric analysis to obtain sequence information;


Regarding Claim 7, Xu disclose the method of claim 1, wherein comparing, by the processor, the mass-to-charge ratio data to the plurality of mass delta values to determine the one or more estimated charges comprises determining a plurality of estimated charges, including k and k+/ (Fig. 3 (B) and (D), where charges 50+, 49+, 48+ from (B), e.g., K+=50+).

Regarding Claim 8, Xu disclose the method of claim 1, wherein comparing, by the processor, the mass-to-charge ratio data to the plurality of mass delta values to determine the one or more estimated charges comprises determining a plurality of estimated charges for each of the plurality of ions or fragments of the molecule (Fig. 3 (B), where charges 50+, 49+, 48+ from (B), para 2.2.1, where peak detection and m/z
value matching between theoretical and measured peaks with varied charge states; Page 767, para 2.3, where mass and the adduct composition of large macromolecular complexes can change across associated ions of different charge states).

Regarding Claim 10, Xu disclose the method of claim 1, but Xu does not disclose assigning the initial probability comprises assigning the initial probability to each of the plurality of charge states to have equal probability.
Skilling disclose assigning the initial probability comprises assigning the initial probability to each of the plurality of charge states (Col. 2, lines 59-65 and Col. 3, lines 53-55, where b. assigning a prior probability distribution to the said list of possible 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to assign the equal initial probability, as taught by Skilling in the Xu in order to properly identify unknown components in spectrometry data. 

Regarding Claims 11 and 19, Xu disclose the method of claim 1 and the non-transitory computer readable medium of claim 12, and also disclose wherein providing or having the instructions cause the processor to provide the estimated charge comprises:
      adjusting the estimated charge based on the mass delta values (Fig. 2, Page 766, para 2.2.1, col. 1, lines 11-19, where base peak detection and m/z value matching between theoretical and measured peaks with varied charge states... the THRASH subtraction strategy in the deconvolution process was also used in the Isoconv algorithm.9.25).

Skilling disclose providing an initial probability of a charge for each of the plurality of    ions or fragments of the molecule over a range of charges (Col. 2, lines 59-65 and Col. 3, lines 53-55, where b. assigning a prior probability distribution to the said list of possible constituents, e.g., assigning an initial probability); and 
   iteratively:

    calculating an estimated mass of at least some of the ions or fragments of the molecule based on the modified initial charge probabilities (Col. 3, lines 60-63, where e. defining a posterior probability distribution by using probability calculus to compare the said trial mass spectra and the said experimental mass spectrum using Bayesian analysis (Col. 2, lines 59-65)). 

Xu disclose using a deconvolution calculation with and without reliance on the mass delta value (Fig. 2, Page 766, para 2.2.1, col. 1, lines 11-19, where base peak detection and m/z value matching between theoretical and measured peaks with varied charge states... the THRASH subtraction strategy in the deconvolution process was also used in the Isoconv algorithm.9,25); (pages 767 and 768 and para 3.1; Deconvolution in data- dependent acquisition, where Wang et al proposed a probabilistic matching model ... compare with other database search methods).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to use Xu’s deconvolution calculation technique, that did not rely on the mass delta value, and then adjusting this based on the mass delta values as based on the modified initial charge probability as taught by Skilling
in order to more accurately analyze of the mass spectra samples.

19 is analyzed and rejected as discussed with respect to claim 11.

Regarding Claim 12 is analyzed and rejected as discussed with respect to claim 1. Additionally, Xu does not disclose a non-transitory computer-readable medium with instructions stored thereon, that when executed by a processor, cause the processor. Cerda disclose a non-transitory computer-readable medium with instructions (para [0023], where a non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to perform operations including accessing at least a portion of mass spectrometry data) stored thereon, that when executed by a processor, cause the processor (para [0013], where processor of a computing device; para [0019], where a system including a processor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide non-transitory computer-readable medium with instructions, as taught by Cerda in the Xu in order to more accurately analyze of the mass spectra samples using appropriate software.

Regarding Claim 13 is analyzed and rejected as discussed with respect to claim 5
Regarding Claim 15 is analyzed and rejected as discussed with respect to claim 7. 
Regarding Claim 16 is analyzed and rejected as discussed with respect to claim 8.
Regarding Claim 18 is analyzed and rejected as discussed with respect to claim 10. 

Regarding Claim 20 is analyzed and rejected as discussed with respect to claims 1 and 12. 
Additionally, Xu does not disclose the system comprising:
     a first memory for storing plurality of mass delta values; one or more processors; and

Cerda disclose first memory for storing plurality of mass delta values (para [0019], where a memory storing instructions thereon, where the instructions when executed cause the processor to access at least a portion of mass spectrometry data, where the portion of mass spectrometry data); one or more processors(para [0013], where processor of a computing device; para [0019], where a system including a processor); and
      memory coupled to the one or more processors, the memory configured to store computer-program instructions (para [0023], where a non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to perform operations including accessing at least a portion of mass spectrometry data), that, when executed by the one or more processors, perform a computer-implemented method (para [0019], where a memory storing instructions thereon, where the instructions when executed cause the processor
to access at least a portion of mass spectrometry data, where the portion of mass spectrometry data).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide processor, memory and computer-program instruction, as taught by Cerda in the Xu in order to more accurately perform all calculation and analyze of the mass spectra samples using appropriate computer components.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu “Deconvolution in mass spectrometry based proteomics’ in view of Skilling (Pat.5910655) and Cerda (US Pub.20140045273), as applied above and further in view of Wehofsky “Isotopic deconvolution of matrix-assisted laser desorption/ionization mass spectra for substance-class specific analysis of complex samples’.

Regarding Claim 6, Xu disclose the method of claim 1, wherein the listing of the plurality of mass delta values includes a mass delta, but not disclose that the mass delta is for one or more of: a sodium adduct, phosphorylation, a 6-carbon sugar, a glucose, and a trisaccharide.
Wehofsky disclose a sodium adduct, phosphorylation, a 6-carbon sugar, a glucose, and a trisaccharide (Page 44, Results, where mass spectra of standard peptides were acquired and were processed by means of the Isoconv algorithm. The synthetic peptide, substance P, was measured using DHB as a matrix in the presence of sodium and potassium ions).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide sodium as taught by Wehofsky in the Xu in order to more accurately detect the particular ions mass value.

Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 6. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-
5971. The examiner can normally be reached M-F 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197
(toll-free). If you would like assistance from a USPTO Customer Service

/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857